EXHIBIT 10.1

 

AMENDMENT NO. 2 TO

PROMISSORY NOTE AND BUSINESS LOAN AGREEMENT

 

        BORROWER:

CarePayment Technologies, Inc.

5300 Meadows Road, Suite 400

Lake Oswego, OR 97035

Telephone: (503) 419-3530

LENDER:

Aequitas Commercial Finance, LLC 5300 Meadows Road, Suite 400

Lake Oswego, OR 97035

Telephone: (503) 419-3500

       

 

Principal Amount (As Amended): $8,000,000

 

Date of Note and Loan Agreement: September 29, 2011 Date of Amendment: March 5,
2012

 

CarePayment Technologies, Inc. (“Borrower”) and Aequitas Commercial Finance, LLC
(“Lender”) hereby agree to execute this Amendment No. 2 (this "Amendment") dated
effective March 5, 2012 (the “Effective Date”) to that certain Promissory Note
dated September 29, 2011 (the "Note") and that certain Business Loan Agreement
dated September 29, 2011 (the “Loan Agreement”) (collectively, the “Loan”). As
of the Effective Date, the maximum principal balance of the Loan was $4,500,000
and the current balance as drawn was $4,131,000.

 

1. DEFINITIONS. All capitalized terms not specifically defined in this Amendment
shall have the meanings ascribed to them in the Loan Agreement.

 

2. PRINCIPAL AMOUNT. Section 1 of the Note is hereby amended in its entirety to
read as follows:

 

"PROMISE TO PAY. CarePayment Technologies, Inc., an Oregon corporation
(“Borrower”), promises to pay to the order of Aequitas Commercial Finance, LLC,
an Oregon limited liability company (“Lender”), in lawful money of the United
States of America, the principal amount of up to Eight Million and 00/100
Dollars ($8,000,000.00), or so much thereof as has been borrowed and is
outstanding, together with interest on the unpaid principal balance from the
date of disbursement until paid in full. Borrower will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing."

 

3. LOAN AGREEMENT. All references in the Loan Agreement to the maximum principal
balance of $4,500,000 are hereby changed to read as the maximum principal
balance of $8,000,000.

 

4. INTEREST RATE MODIFIED. Section 2(a) of the Loan Agreement and Section 4 of
the Note are hereby modified to reflect an interest rate of 12.5% per annum on
the unpaid principal balance beginning with the effective date of this
Amendment.

 

5. NO OTHER CHANGES. All other terms and conditions of the Loan not specifically
amended by this Amendment shall remain unchanged and full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 





BORROWER: LENDER:     CAREPAYMENT TECHNOLOGIES, INC. AEQUITAS COMMERCIAL
FINANCE, LLC     By: Aequitas Capital Management, Inc., its Manager       By:
/s/ Patricia J. Brown By: /s/ Robert J. Jesenik Name: Patricia J. Brown Name:
Robert J. Jesenik Title: CFO Title: President and CEO



